DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 5/13/2021 and 1/31/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 11,044,048 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 1:
A method of communication performed by a wireless communication device, comprising: 
encoding data to generate a codeword comprising a plurality of bit turples; swapping at most one bit of the plurality of bit turples; 
modifying the codeword by puncturing based on the swapped codeword; and 







transmitting the modified codeword.
Patent, Claim 1:
A method of communication, comprising: obtaining data; 

encoding the data to generate a codeword; 


modifying the codeword according to a puncture pattern that is based on a plurality of bit tuples, wherein at most only one bit of a particular bit tuple of the plurality of bit tuples is designated as a puncture bit, wherein the bit tuples are mutually exclusively associated with logical blocks of a particular stage of an encoder for the encoding; and transmitting the modified codeword.


Claims 2-20 are transparently found in claims 2-56 of the Patent with obvious word variations and are also rejected.

Claim Objections
8.          Claims 1, 3, 6, 8, 11, 13, 16, and 18 are objected to because of the following informalities:   
     a) Claims 1, 3, 6, 8, 11, 13, 16, and 18 recite the term “turple”. Examiner respectfully suggests amending to recite “tuple”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.          Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claims 1, 6, 11, and 16 recite the limitation “swap[ping] at most one bit of the plurality of bit turples”. It is unknown and thus unclear with what “at most one bit” is “swapped”. Since this limitation is unclear, its dependent limitation reciting (with different respective tenses from the independent claims) “modifying the codeword by puncturing based on the swapped codeword” is also rendered unclear and thus indefinite.
     b) Respective dependent claims 2-5, 7-10, 12-15, and 17-20 are also rejected, as these claims do not clarify the above rejections.

Claim Rejections - 35 USC § 102
11.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.         Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 2008/0043878 A1 to Cameron et al. (hereinafter “Cameron”).
            Regarding Claim 1, Cameron discloses a method of communication performed by a wireless communication device, comprising: 
     encoding data to generate a codeword comprising a plurality of bit turples (Cameron: Figure 2 with [0096-0097] – a code word is generated by inputting message tuples to an encoder. [0013] defines a tuple as a sequence of bits, as is well-known in the art.); 
     swapping at most one bit of the plurality of bit turples (Cameron: [0015-0019], [0097-0098], and [0123-0124] – described by Cameron as an interleaver, wherein bits of an input tuple are rearranged to produce an output tuple.); 
     modifying the codeword by puncturing based on the swapped codeword (Cameron: Figure 16 with [0151] – one type of encoder allows for puncturing one or more input tuples, thereby creating a “modified” code word.); and
     transmitting the modified codeword (Cameron: Figure 1 is representative of a system including the channel encoder and a transmitter for transmission of an encoded signal, suggesting transmission of the “modified” code word. See also [0096].).
            Claim 6, directed to an apparatus embodiment of claim 1, recites similar features as claim 1, and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Cameron further discloses an apparatus (Figure 2, for example) comprising a processor (Figure 2, at least encoder 109) and memory ([0140] describing at least the interleaver of encoder has memory).

            Regarding Claim 11, Cameron discloses a method of communication performed by a wireless communication device, comprising: 
     encoding data to generate a codeword comprising a plurality of bit turples (Cameron: Figure 2 with [0096-0097] – a code word is generated by inputting message tuples to an encoder. [0013] defines a tuple as a sequence of bits, as is well-known in the art.); 
     swapping at most one bit of the plurality of bit turples (Cameron: [0015-0019], [0097-0098], and [0123-0124] – described by Cameron as an interleaver, wherein bits of an input tuple are rearranged to produce an output tuple.); 
     modifying the codeword by repeating a bit based on the swapped codeword (Cameron: [0113] – corresponds to an act performed by a selector of the interleaver that repeats at least a portion of the code word by selecting a tuple of the sequence to repeat. [0123] describes the tuple may be one bit, and thus one bit may be repeated.); and 
     transmitting the modified codeword (Cameron: Figure 1 is representative of a system including the channel encoder and a transmitter for transmission of an encoded signal, suggesting transmission of the “modified” code word. See also [0096].).
            Claim 16, directed to an apparatus embodiment of claim 11, recites similar features as claim 11, and is therefore rejected upon the same grounds as claim 11. Please see above rejection of claim 11. Cameron further discloses an apparatus (Figure 2, for example) comprising a processor (Figure 2, at least encoder 109) and memory ([0140] describing at least the interleaver of encoder has memory).  

Claim Rejections - 35 USC § 103
14.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.         Claims 2-5, 7-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of United States Patent Application Publication 2020/0092035 A1 to Zhang et al. (hereinafter “Zhang”) claiming benefit to and fully-supported by U.S. Provisional Patent Application 62/395,312 filed on Sep. 15, 2016 and entitled "Method and device for assigning dynamic frozen bits and constructing a Parity Function on them in a Polar code," U.S.  Provisional Patent Application 62/396,618 filed on Sep. 19, 2016 and entitled "Method and device for assigning dynamic frozen bits and constructing a Parity Function on them in a Polar code," U.S.  Provisional Patent Application 62/402,862 filed on Sep. 30, 2016 and entitled "Method and Device For Parallel Polar Code Encoding/Decoding," U.S.  Provisional Patent Application 62/432,448 filed on Dec.  9, 2016 and entitled "Method for Constructing a Parity Check (Pc) Based Polar Code Using a Look-Up-Table," U.S. Provisional Patent Application 62/432,416 filed on Dec.  9, 2016 and entitled "Method and system to parallelize parity check (PC)-Polar-Construction," and U.S.  Provisional Patent Application 62/433,127 filed on Dec. 12, 2016 and entitled "Method for Constructing a parity check (PC) based Polar Code using a Look-up-Table.”
            Regarding Claim 2, Cameron discloses the method of claim 1, wherein the encoding comprises trellis turbo coding (Cameron: [0097-0098]), but does not expressly suggest the encoding is Polar coding.
            However, Zhang discloses encoding comprises Polar coding (Zhang: [0005].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for encoding data to generate a codeword according to Cameron in view of the encoding method according to Zhang to encode the data using Polar coding for the reasons of improving overall transmission capacity.
            Regarding Claim 3, the combination of Cameron and Zhang the method of claim 2, wherein Cameron further discloses the plurality of bit turples comprising consecutive bits of the codeword (Interpreted to correspond to at least an adjacent set of bits in a tuple of a plurality of tuples of a codeword as described by Cameron in at least Figure 2 with [0096-0097] – a code word is generated by inputting message tuples to an encoder. [0013] defines a tuple as a sequence of bits, as is well-known in the art.).
            Regarding Claim 4, the combination of Cameron and Zhang discloses the method of claim 3, wherein Cameron further discloses the consecutive bits being at a beginning of the codeword (Interpreted to correspond to a first tuple, either input or interleaved, that is one of a plurality of tuples from input tuples that are the codeword itself, and suggested at least by Cameron in Figure 2 with [0096-0097] – a code word is generated by inputting message tuples to an encoder. [0013] defines a tuple as a sequence of bits, as is well-known in the art. [0098] describes that all outputs of encoders include code words comprising these tuples.).
            Regarding Claim 5, the combination of Cameron and Zhang discloses the method of claim 3, wherein Cameron further discloses the consecutive bits being at an end of the codeword (Interpreted to correspond to a last tuple, either input or interleaved, that is one of a plurality of tuples from input tuples (input samples) that are the codeword itself, and suggested at least by Cameron in Figure 2 with [0096-0097] – a code word is generated by inputting message tuples to an encoder. [0013] defines a tuple as a sequence of bits, as is well-known in the art. [0098] describes that all outputs of encoders include code words comprising these tuples.).
         
            Claims 7-10, dependent upon claim 6 rejected above, recite similar features as claims 2-5, respectively, and are therefore rejected upon the same grounds as claims 2-5. Please see above rejections of claims 2-5.
            Claims 12-15, dependent upon claim 11 rejected above, recite similar features as claims 2-5, respectively, and are therefore rejected upon the same grounds as claims 2-5. Please see above rejections of claims 2-5.
            Claims 17-20, dependent upon claim 16 rejected above, recite similar features as claims 2-5, respectively, and are therefore rejected upon the same grounds as claims 2-5. Please see above rejections of claims 2-5.

Conclusion
19.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

20.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0222371 A1 to Sahin et al. at [0096-0112], [0125].            

21.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 27, 2022